Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 5, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  134328(57)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  KENNETH SCIOTTI,

           Plaintiff-Appellee, 

                                                                   SC: 134328     

  v                                                                COA: 266160      

                                                                   Wayne CC: 03-327602-CD

  36th DISTRICT COURT,

              Defendant-Appellant, 

  and 

  CITY OF DETROIT,

             Defendant.

  ________________________________

        On order of the Chief Justice, the motion by defendant-appellant for extension to
  July 25, 2008 of the time for filing their brief and appendix is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 5, 2008                      _________________________________________
                                                                              Clerk